EXHIBIT 10.20
Final Execution Version
LENDINGCLUB CORPORATION
AMENDED AND RESTATED
INVESTOR RIGHTS AGREEMENT
MARCH 13, 2009

 

 



--------------------------------------------------------------------------------



 



LENDINGCLUB CORPORATION
AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT
This Amended and Restated Investor Rights Agreement (the “Agreement”) is entered
into as of the 13th day of March 2009, by and among LendingClub Corporation, a
Delaware corporation (the “Company”) and the investors listed on Exhibit A
hereto, referred to hereinafter as the “Investors” and each individually as an
“Investor.”
Recitals
Whereas, certain Investors (the “Prior Investors”) are holders of outstanding
shares of the Company’s Series A Preferred Stock (the “Series A Stock”) issued
by the Company to such Prior Investors pursuant to the Series A Preferred Stock
Purchase Agreement by and among the Company and the Prior Investors dated
August 21, 2007, as amended from time to time, and have also been granted
certain registration rights, information rights and other rights under that
certain Investor’ Rights Agreement by and among the Company and the Prior
Investors dated August 21, 2007 (the “Prior Agreement”);
Whereas, certain Investors (the “Series B Investors”) have agreed to purchase
shares of the Company’s Series B Preferred Stock (the “Series B Stock” together
with the Series A Stock the “Preferred Stock”) pursuant to that certain Series B
Preferred Stock Purchase Agreement (the “Purchase Agreement”) of even date
herewith (the “Financing”);
Whereas, the obligations in the Purchase Agreement are conditioned upon the
execution and delivery of this Agreement by the Investors and the Company; and
Whereas, in connection with the consummation of the Financing, the Company and
Prior Investors hereby agree that the Prior Agreement shall be amended and
restated in its entirety by this Agreement, and the parties hereto desire to
enter into this Agreement in order to grant registration, information rights and
other rights to the Investors as set forth below.
Now, Therefore, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
Agreement
SECTION 1. GENERAL.
1.1 Definitions. As used in this Agreement the following terms shall have the
following respective meanings:
(a) “Acquisition” shall have the meaning ascribed to such term in the Company’s
Amended and Restated Certificate of Incorporation as in effect on the date
hereof.
(b) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

 



--------------------------------------------------------------------------------



 



(c) “Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor or similar registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.
(d) “Holder” means any person owning of record Registrable Securities that have
not been sold to the public or any assignee of record of such Registrable
Securities in accordance with Section 2.9 hereof.
(e) “Initial Offering” means the Company’s first firm commitment underwritten
public offering of its Common Stock registered under the Securities Act.
(f) “Major Investor” means an Investor that, together with its affiliates,
including investment funds under common management, owns at least 2,000,000
shares of Registrable Securities; provided, however, that Bay Partners XI, L.P.,
and its affiliated funds (collectively, “Bay Partners”) shall be deemed to be a
Major Investor for the purposes of this Agreement, so long as Bay Partners holds
at least 900,000 shares of Registrable Securities.
(g) “Qualified Public Offering” shall have the meaning ascribed to such term in
the Company’s Amended and Restated Certificate of Incorporation as in effect on
the date hereof.
(h) “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
registration statement or document.
(i) “Registrable Securities” means:
(1) Common Stock of the Company issuable or issued upon conversion of the
Shares;
(2) any Common Stock of the Company issued as (or issuable upon the conversion
or exercise of any warrant, right or other security which is issued as) a
dividend or other distribution with respect to, or in exchange for or in
replacement of, such above-described securities;
(3) shares of Common Stock that are issued or issuable upon conversion of the
Preferred Stock issuable upon the exercise of those certain Warrants to Purchase
Stock held by SVB Financial Group (“SVB”) dated October 29, 2007 and October 7,
2008, respectively (each an “SVB Warrant” and collectively, the “SVB Warrants”)
solely with respect to Sections 2.1, 2.3, 2.4 through 2.8, 2.11, 2.12, 2.13,
2.14, and 5.1 through 5.13 hereof (in all cases only to the extent related to a
registration pursuant to Sections 2.3 and 2.4 hereof; provided, that SVB’s
obligations under Section 2.11 of this Agreement exist independently of any
registration under Sections 2.3 or 2.4 hereof) (it being acknowledged that in
connection with any amendment or restatement of such sections or this Agreement,
the number of shares of the Company’s capital stock issuable to SVB upon
exercise of the SVB Warrants will not be counted or included as shares entitled
to participate in any vote, agreement or consent approving same for so long as
such SVB Warrant has not been exercised with respect to such shares). SVB agrees
to be bound by and comply with Sections 2.1 (provided that the restrictions on
transfer in Section 2.1 shall only be applicable to the shares issued upon
exercise of the SVB Warrants but shall not restrict the transfer of the SVB
Warrants themselves), 2.3, 2.4 through 2.8, 2.11, 2.12, 2.13, 2.14, and 5.1
through 5.13 of this Agreement (in all cases only to the extent related to a
registration pursuant to Sections 2.3 or 2.4 hereof); and

 

2



--------------------------------------------------------------------------------



 



(4) shares of Common Stock that are issued or issuable upon conversion of the
Preferred Stock issuable upon the exercise of that certain Warrant to Purchase
Stock held by Gold Hill Venture Lending 03, LP (“Gold Hill”) dated February 19,
2008 (the “Gold Hill Warrant”) solely with respect to Sections 2.1, 2.3, 2.4
through 2.8, 2.11, 2.12, 2.13, 2.14, and 5.1 through 5.13 of the hereof (in all
cases only to the extent related to a registration pursuant to Sections 2.3 and
2.4 hereof; provided, that Gold Hill’s obligations under Section 2.11 of this
Agreement exist independently of any registration under Sections 2.3 or 2.4
hereof) (it being acknowledged that in connection with any amendment or
restatement of such sections or this Agreement, the number of shares of the
Company’s capital stock issuable to Gold Hill upon exercise of the Gold Hill
Warrant will not be counted or included as shares entitled to participate in any
vote, agreement or consent approving same for so long as such Gold Hill Warrant
has not been exercised with respect to such shares). Gold Hill agrees to be
bound by and comply with Sections 2.1 (provided that the restrictions on
transfer in Section 2.1 shall only be applicable to the shares issued upon
exercise of the Gold Hill Warrant but shall not restrict the transfer of the
Gold Hill Warrant itself), 2.3, Sections 2.4 through 2.8, 2.11, 2.12, 2.13,
2.14, and 5.1 through 5.13 of this Agreement (in all cases only to the extent
related to a registration pursuant to Sections 2.3 or 2.4 hereof).
Notwithstanding the foregoing, Registrable Securities shall not include any
securities (i) sold by a person to the public either pursuant to a registration
statement or Rule 144 or (ii) sold in a private transaction in which the
transferor’s rights under Section 2 of this Agreement are not assigned
(j) “Registrable Securities then outstanding” shall be the number of shares of
the Company’s Common Stock that are Registrable Securities and either (a) are
then issued and outstanding or (b) are issuable pursuant to then exercisable or
convertible securities.
(k) “Registration Expenses” shall mean all expenses incurred by the Company in
complying with Sections 2.2, 2.3 and 2.4 hereof, including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, reasonable fees and disbursements not to exceed
twenty-five thousand dollars ($25,000) of a single special counsel for the
Holders, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (but excluding the compensation
of regular employees of the Company which shall be paid in any event by the
Company).
(l) “SEC” or “Commission” means the Securities and Exchange Commission.
(m) “Securities Act” shall mean the Securities Act of 1933, as amended.

 

3



--------------------------------------------------------------------------------



 



(n) “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale.
(o) “Shares” shall mean the Company’s Preferred Stock held by the Investors
listed on Exhibit A hereto and their permitted assigns.
(p) “Special Registration Statement” shall mean (i) a registration statement
relating to any employee benefit plan or (ii) with respect to any corporate
reorganization or transaction under Rule 145 of the Securities Act, any
registration statements related to the issuance or resale of securities issued
in such a transaction or (iii) a registration related to stock issued upon
conversion of debt securities.
SECTION 2. REGISTRATION; RESTRICTIONS ON TRANSFER.
2.1 Restrictions on Transfer.
(a) Each Holder agrees not to make any disposition of all or any portion of the
Shares or Registrable Securities unless and until:
(i) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or
(ii) (A) The transferee has agreed in writing to be bound by the terms of this
Agreement, (B) such Holder shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (C) if requested by
the Company, such Holder shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such disposition will not
require registration of such shares under the Securities Act. It is agreed that
the Company will not require opinions of counsel for transactions made pursuant
to Rule 144, except in unusual circumstances. After its Initial Offering, the
Company will not require any transferee pursuant to Rule 144 to be bound by the
terms of this Agreement if the shares so transferred do not remain Registrable
Securities hereunder following such transfer.
(b) Notwithstanding the provisions of subsection (a) above, no such restriction
shall apply to a transfer by a Holder that is (A) a partnership transferring to
any affiliated partnership or to its partners or former partners in accordance
with partnership interests, (B) a corporation transferring to any affiliated
corporation or to a wholly-owned subsidiary or a parent corporation that owns
all of the capital stock of the Holder, (C) a limited liability company
transferring to any affiliated limited liability company or to its members or
former members in accordance with their interest in the limited liability
company, or (D) an individual transferring to the Holder’s family member or
trust for the benefit of an individual Holder; provided that in each case the
transferee will agree in writing to be subject to the terms of this Agreement to
the same extent as if he were an original Holder hereunder.

 

4



--------------------------------------------------------------------------------



 



(c) Each certificate representing Shares or Registrable Securities shall be
stamped or otherwise imprinted with legends substantially similar to the
following (in addition to any legend required under applicable state securities
laws):
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.
THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN INVESTOR
RIGHTS AGREEMENT BY AND BETWEEN THE STOCKHOLDER AND THE COMPANY. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.
(d) The Company shall be obligated to reissue promptly unlegended certificates
at the request of any Holder thereof if the Company has completed its Initial
Offering and the Holder shall have obtained an opinion of counsel (which counsel
may be counsel to the Company) reasonably acceptable to the Company to the
effect that the securities proposed to be disposed of may lawfully be so
disposed of without registration, qualification and legend, provided that the
second legend listed above shall be removed only at such time as the Holder of
such certificate is no longer subject to any restrictions hereunder.
(e) Any legend endorsed on an instrument pursuant to applicable state securities
laws and the stop-transfer instructions with respect to such securities shall be
removed upon receipt by the Company of an order of the appropriate blue sky
authority authorizing such removal.
2.2 Demand Registration.
(a) Subject to the conditions of this Section 2.2, if the Company shall receive
a written request from the Holders of a majority of the Registrable Securities
(the “Initiating Holders”) that the Company file a registration statement under
the Securities Act covering the registration of a majority of the Registrable
Securities then outstanding and for which the anticipated aggregate offering
price, net of underwriting discounts and commissions, would exceed $10,000,000,
then the Company shall, within thirty (30) days of the receipt thereof, give
written notice of such request to all Holders, and subject to the limitations of
this Section 2.2, use reasonable best efforts to effect, as expeditiously as
reasonably possible, the registration under the Securities Act of all
Registrable Securities that all Holders request to be registered.

 

5



--------------------------------------------------------------------------------



 



(b) If the Initiating Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as a part of their request made pursuant to this Section 2.2 or any
request pursuant to Section 2.4 and the Company shall include such information
in the written notice referred to in Section 2.2(a) or Section 2.4(a), as
applicable. In such event, the right of any Holder to include its Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
enter into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company, subject to the
approval of the Holders of at least fifty-five percent (55%) of the Registrable
Securities held by all Initiating Holders, which approval shall not be
unreasonably withheld or delayed. Notwithstanding any other provision of this
Section 2.2 or Section 2.4, if the underwriter advises the Company that
marketing factors require a limitation of the number of securities to be
underwritten (including Registrable Securities), then the Company shall so
advise all Holders of Registrable Securities that would otherwise be
underwritten pursuant hereto, and the number of shares that may be included in
the underwriting shall be allocated to the Holders of such Registrable
Securities on a pro rata basis based on the number of Registrable Securities
held by all such Holders (including the Initiating Holders); provided, however,
that the number of shares of Registrable Securities to be included in such
underwriting and registration shall not be reduced unless all other securities
of the Company are first entirely excluded from the underwriting and
registration. Any Registrable Securities excluded or withdrawn from such
underwriting shall be withdrawn from the registration.
(c) The Company shall not be required to effect a registration pursuant to this
Section 2.2:
(i) prior to the earlier of (A) the third anniversary of the date of this
Agreement or (B) the expiration of the restrictions on transfer set forth in
Section 2.11 following the Initial Offering;
(ii) after the Company has effected two (2) registrations pursuant to this
Section 2.2, and such registrations have been declared or ordered effective;
(iii) during the period starting with the date of filing of, and ending on the
date one hundred eighty (180) days following the effective date of the
registration statement pertaining to the Initial Offering (or such longer period
as may be determined pursuant to Section 2.11 hereof); provided that the Company
makes reasonable good faith efforts to cause such registration statement to
become effective;
(iv) if within thirty (30) days after receipt of a written request from
Initiating Holders pursuant to Section 2.2(a), the Company gives notice to the
Holders of the Company’s intention to file a registration statement for its
Initial Offering within ninety (90) days;

 

6



--------------------------------------------------------------------------------



 



(v) if the Company shall furnish to Holders requesting a registration statement
pursuant to this Section 2.2 a certificate signed by the Chairman of the Board
stating that in the good faith judgment of the Board of Directors of the
Company, it would be detrimental to the Company and its stockholders for such
registration statement to be effected at such time, in which event the Company
shall have the right to defer such filing for a period of not more than ninety
(90) days after receipt of the request of the Initiating Holders; provided that
such right to delay a request shall be exercised by the Company not more than
once in any twelve (12) month period;
(vi) if the Initiating Holders propose to dispose of shares of Registrable
Securities that may be immediately registered on Form S-3 pursuant to a request
made pursuant to Section 2.4 below; or
(vii) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.
2.3 Piggyback Registrations. The Company shall notify all Holders of Registrable
Securities in writing at least fifteen (15) days prior to the filing of any
registration statement under the Securities Act for purposes of a public
offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company, but excluding registration pursuant to Sections 2.2 and 2.4 and Special
Registration Statements) and will afford each such Holder an opportunity to
include in such registration statement all or part of such Registrable
Securities held by such Holder. Each Holder desiring to include in any such
registration statement all or any part of the Registrable Securities held by it
shall, within fifteen (15) days after the above-described notice from the
Company, so notify the Company in writing. Such notice shall state the intended
method of disposition of the Registrable Securities by such Holder. If a Holder
decides not to include all of its Registrable Securities in any registration
statement thereafter filed by the Company, such Holder shall nevertheless
continue to have the right to include any Registrable Securities in any
subsequent registration statement or registration statements as may be filed by
the Company with respect to offerings of its securities, all upon the terms and
conditions set forth herein.
(a) Underwriting. If the registration statement of which the Company gives
notice under this Section 2.3 is for an underwritten offering, the Company shall
so advise the Holders of Registrable Securities. In such event, the right of any
such Holder to include Registrable Securities in a registration pursuant to this
Section 2.3 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. Notwithstanding any other
provision of this Agreement, if the underwriter determines in good faith that
marketing factors require a limitation of the number of shares to be
underwritten, the number of shares that may be included in the underwriting
shall be allocated, first, to the Company and, second, to the Holders on a pro
rata basis based on the total number of Registrable Securities held by the
Holders; provided, however, that no such reduction shall reduce the amount of
securities of the selling Holders included in the registration below thirty
percent (30%) of the total amount of securities included in such registration,

 

7



--------------------------------------------------------------------------------



 



unless such offering is the Initial Offering and such registration does not
include shares of any other selling stockholders, in which event any or all of
the Registrable Securities of the Holders may be excluded in accordance with the
immediately preceding clause. In no event will shares of any other selling
stockholder be included in such registration if the inclusion of such shares
would reduce the number of shares that may be included by Holders without the
written consent of Holders of not less than sixty-six and two-thirds percent
(66-2/3%) of the Registrable Securities proposed to be sold in the offering. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw therefrom by written notice to the Company and the
underwriter, delivered at least ten (10) business days prior to the effective
date of the registration statement. Any Registrable Securities excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
registration. For any Holder which is a partnership, limited liability company
or corporation, the partners, retired partners, members, retired members and
stockholders of such Holder, or the estates and family members of any such
partners, retired partners, members and retired members and any trusts for the
benefit of any of the foregoing person shall be deemed to be a single “Holder,”
and any pro rata reduction with respect to such “Holder” shall be based upon the
aggregate amount of shares carrying registration rights owned by all entities
and individuals included in such “Holder,” as defined in this sentence.
(b) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.3
whether or not any Holder has elected to include securities in such
registration, and shall promptly notify any Holder that has elected to include
shares in such registration of such termination or withdrawal. The Registration
Expenses of such withdrawn registration shall be borne by the Company in
accordance with Section 2.5 hereof.
2.4 Form S-3 Registration. In case the Company shall receive from any Holder or
Holders of Registrable Securities a written request or requests that the Company
effect a registration on Form S-3 (or any successor to Form S-3) or any similar
short-form registration statement and any related qualification or compliance
with respect to all or a part of the Registrable Securities owned by such Holder
or Holders, the Company will:
(a) promptly give written notice of the proposed registration, and any related
qualification or compliance, to all other Holders of Registrable Securities; and
(b) as soon as practicable, use reasonable best efforts to effect such
registration and all such qualifications and compliances as may be so requested
and as would permit or facilitate the sale and distribution of all or such
portion of such Holder’s or Holders’ Registrable Securities as are specified in
such request, together with all or such portion of the Registrable Securities of
any other Holder or Holders joining in such request as are specified in a
written request given within fifteen (15) days after receipt of such written
notice from the Company; provided, however, that the Company shall not be
obligated to effect any such registration, qualification or compliance pursuant
to this Section 2.4:
(i) if Form S-3 is not available for such offering by the Holders, or
(ii) if the Holders, together with the holders of any other securities of the
Company entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at an aggregate price to the
public of less than one million dollars ($1,000,000);

 

8



--------------------------------------------------------------------------------



 



(iii) if within thirty (30) days after receipt of a written request from any
Holder or Holders pursuant to this Section 2.4, the Company gives notice to such
Holder or Holders of the Company’s intention to make a public offering within
ninety (90) days, other than pursuant to a Special Registration Statement;
(iv) if the Company shall furnish to the Holders a certificate signed by the
Chairman of the Board of Directors of the Company stating that in the good faith
judgment of the Board of Directors of the Company, it would be detrimental to
the Company and its stockholders for such Form S-3 registration to be effected
at such time, in which event the Company shall have the right to defer the
filing of the Form S-3 registration statement for a period of not more than
ninety (90) days after receipt of the request of the Holder or Holders under
this Section 2.4; provided, that such right to delay a request shall be
exercised by the Company not more than once in any twelve (12) month period; or
(v) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.
(c) Subject to the foregoing, the Company shall use its reasonable best efforts
to file a Form S-3 registration statement covering the Registrable Securities
and other securities so requested to be registered as soon as practicable after
receipt of the requests of the Holders. Registrations effected pursuant to this
Section 2.4 shall not be counted as demands for registration or registrations
effected pursuant to Section 2.2.
2.5 Expenses of Registration. Except as specifically provided herein, all
Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Section 2.2, 2.3 or 2.4 herein shall be
borne by the Company, including the expense of one special counsel of the
selling Holders not to exceed Twenty-Five Thousand Dollars ($25,000.00). All
Selling Expenses incurred in connection with any registrations hereunder, shall
be borne by the holders of the securities so registered pro rata on the basis of
the number of shares so registered. The Company shall not, however, be required
to pay for expenses of any registration proceeding begun pursuant to Section 2.2
or 2.4, the request of which has been subsequently withdrawn by the Initiating
Holders unless (a) the withdrawal is based upon material adverse information
concerning the Company of which the Initiating Holders were not aware at the
time of such request or (b) the Holders of at least fifty-five percent (55%) of
Registrable Securities agree to deem such registration to have been effected as
of the date of such withdrawal for purposes of determining whether the Company
shall be obligated pursuant to Section 2.2(c)(ii) to undertake any subsequent
registration, in which event such right shall be forfeited by all Holders. If
the Holders are required to pay the Registration Expenses, such expenses shall
be borne by the holders of securities (including Registrable Securities)
requesting such registration in proportion to the number of shares for which
registration was requested. If the Company is required to pay the Registration
Expenses of a withdrawn offering pursuant to clause (a) above, then such
registration shall not be deemed to have been effected for purposes of
determining whether the Company shall be obligated pursuant to
Section 2.2(c)(ii) to undertake any subsequent registration.

 

9



--------------------------------------------------------------------------------



 



2.6 Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities, the Company shall use its reasonable best efforts
to, as expeditiously as reasonably possible:
(a) Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and cause such registration statement to become
effective, and, upon the request of the Holders of a majority of the Registrable
Securities registered thereunder, keep such registration statement effective for
up to sixty (60) days or, if earlier, until the Holder or Holders have completed
the distribution related thereto; provided, however, that at any time, upon
written notice to the participating Holders and for a period not to exceed
ninety (90) days thereafter (the “Suspension Period”), the Company may delay the
filing or effectiveness of any registration statement or suspend the use or
effectiveness of any registration statement (and the Initiating Holders hereby
agree not to offer or sell any Registrable Securities pursuant to such
registration statement during the Suspension Period) if the Company reasonably
believes that there is or may be in existence material nonpublic information or
events involving the Company, the failure of which to be disclosed in the
prospectus included in the registration statement could result in a Violation
(as defined below). In the event that the Company shall exercise its right to
delay or suspend the filing or effectiveness of a registration hereunder, the
applicable time period during which the registration statement is to remain
effective shall be extended by a period of time equal to the duration of the
Suspension Period. The Company may extend the Suspension Period for an
additional consecutive ninety (90) days with the consent of the holders of at
least fifty-five percent (55%) of the Registrable Securities registered under
the applicable registration statement. No more than two (2) such Suspension
Periods shall occur in any twelve (12) month period. In no event shall any
Suspension Period, when taken together with all prior Suspension Periods, exceed
one hundred eighty (180) days in the aggregate. If so directed by the Company,
all Holders registering shares under such registration statement shall (i) not
offer to sell any Registrable Securities pursuant to the registration statement
during the period in which the delay or suspension is in effect after receiving
notice of such delay or suspension; and (ii) use their reasonable best efforts
to deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such Holders’ possession, of the prospectus
relating to such Registrable Securities current at the time of receipt of such
notice. Notwithstanding the foregoing, the Company shall not be required to
file, cause to become effective or maintain the effectiveness of any
registration statement other than a registration statement on Form S-3 (or any
comparable or successor form or forms) that contemplates a distribution of
securities on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act.
(b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above.

 

10



--------------------------------------------------------------------------------



 



(c) Furnish to the Holders such number of copies of a prospectus in conformity
with the requirements of the Securities Act, and such other documents as they
may reasonably request in order to facilitate the disposition of Registrable
Securities owned by them.
(d) Register and qualify the securities covered by such registration statement
under such other securities or Blue Sky laws of such jurisdictions as shall be
reasonably requested by the Holders; provided that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions.
(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering. Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement.
(f) When the Company has knowledge, notify each Holder of Registrable Securities
covered by such registration statement at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of the happening of
any event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing and amend or supplement such prospectus in order to cause such
prospectus not to include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.
(g) Furnish, on the date that such Registrable Securities are delivered to the
underwriters for sale, if such securities are being sold through underwriters,
(i) an opinion, dated as of such date, of the counsel representing the Company
for the purposes of such registration, in form and substance as is customarily
given to underwriters in an underwritten public offering, addressed to the
underwriters, if any, and (ii) a letter, dated as of such date, from the
independent certified public accountants of the Company, in form and substance
as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering addressed to the underwriters.
(h) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such registration statement and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration.
(i) Cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange on which similar securities issued by the
Company are then listed.
(j) Comply with all applicable rules and regulations of the Commission, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve (12) months, but not
more than eighteen (18) months, beginning with the first month after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act.

 

11



--------------------------------------------------------------------------------



 



2.7 Delay of Registration; Furnishing Information.
(a) No Holder shall have any right to obtain or seek an injunction restraining
or otherwise delaying any such registration as the result of any controversy
that might arise with respect to the interpretation or implementation of this
Section 2.
(b) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 2.2, 2.3 or 2.4 that the selling Holders shall
furnish to the Company such information regarding themselves, the Registrable
Securities held by them and the intended method of disposition of such
securities as shall be required to effect the registration of their Registrable
Securities.
(c) The Company shall have no obligation with respect to any registration
requested pursuant to Section 2.2 or Section 2.4 if the number of shares or the
anticipated aggregate offering price of the Registrable Securities to be
included in the registration does not equal or exceed the number of shares or
the anticipated aggregate offering price required to originally trigger the
Company’s obligation to initiate such registration as specified in Section 2.2
or Section 2.4, whichever is applicable.
2.8 Indemnification. In the event any Registrable Securities are included in a
registration statement under Sections 2.2, 2.3 or 2.4:
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, the partners, members, officers and directors of each Holder, any
underwriter (as defined in the Securities Act) for such Holder and each person,
if any, who controls such Holder or underwriter within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages, or
liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any of the following statements, omissions or violations
(collectively a “Violation”) by the Company: (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement or
incorporated by reference therein, including any prospectus or any amendments or
supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
state securities law in connection with the offering covered by such
registration statement; and the Company will reimburse each such Holder,
partner, member, officer, director, underwriter or controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this Section 2.8(a)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Company, which consent shall not be unreasonably withheld, nor shall the Company
be liable in any such case for any such loss, claim, damage, liability or action
to the extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by such Holder, partner, member,
officer, director, underwriter or controlling person of such Holder.

 

12



--------------------------------------------------------------------------------



 



(b) To the extent permitted by law, each Holder will, if Registrable Securities
held by such Holder are included in the securities as to which such registration
qualifications or compliance is being effected, indemnify and hold harmless the
Company, each of its directors, its officers and each person, if any, who
controls the Company within the meaning of the Securities Act, any underwriter
and any other Holder selling securities under such registration statement or any
of such other Holder’s partners, directors or officers or any person who
controls such Holder, against any losses, claims, damages or liabilities (joint
or several) to which the Company or any such director, officer, controlling
person, underwriter or other such Holder, or partner, director, officer or
controlling person of such other Holder may become subject under the Securities
Act, the Exchange Act or other federal or state law, insofar as such losses,
claims, damages or liabilities (or actions in respect thereto) arise out of or
are based upon any of the following statements: (i) any untrue statement or
alleged untrue statement of a material fact contained in such registration
statement or incorporated by reference therein, including any prospectus or any
amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act (collectively, a “Holder
Violation”), in each case to the extent (and only to the extent) that such
Holder Violation occurs in reliance upon and in conformity with written
information furnished by such Holder under an instrument duly executed by such
Holder and stated to be specifically for use in connection with such
registration; and each such Holder will reimburse any legal or other expenses
reasonably incurred by the Company or any such director, officer, controlling
person, underwriter or other Holder, or partner, officer, director or
controlling person of such other Holder in connection with investigating or
defending any such loss, claim, damage, liability or action if it is judicially
determined that there was such a Holder Violation; provided, however, that the
indemnity agreement contained in this Section 2.8(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld; provided further, that in no event shall any
indemnity under this Section 2.8 exceed the net proceeds from the offering
received by such Holder.
(c) Promptly after receipt by an indemnified party under this Section 2.8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2.8, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses thereof to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall relieve such indemnifying party of any liability to the
indemnified party under this Section 2.8 to the extent, and only to the extent,
prejudicial to its ability to defend such action, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.8.

 

13



--------------------------------------------------------------------------------



 



(d) If the indemnification provided for in this Section 2.8 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) or Holder Violation(s) that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Holder hereunder, together with any amount paid or required to be paid pursuant
to Section 2.8(b) above, exceed the net proceeds from the offering received by
such Holder.
(e) The obligations of the Company and Holders under this Section 2.8 shall
survive completion of any offering of Registrable Securities in a registration
statement and, with respect to liability arising from an offering to which this
Section 2.8 would apply that is covered by a registration filed before
termination of this Agreement, such termination. No indemnifying party, in the
defense of any such claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.
2.9 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 2 may be assigned by a
Holder to a transferee or assignee of Registrable Securities (for so long as
such shares remain Registrable Securities) that (a) is a subsidiary, parent,
affiliated fund, general partner, limited partner, retired partner, member or
retired member, or stockholder of a Holder that is a corporation, partnership or
limited liability company, (b) is a Holder’s family member or trust for the
benefit of an individual Holder, (c) following such transfer is a Major
Investor, or (d) is an entity affiliated by common control (or other related
entity) with such Holder; provided, however, (i) the transferor shall, within
ten (10) days after such transfer, furnish to the Company written notice of the
name and address of such transferee or assignee and the securities with respect
to which such registration rights are being assigned and (ii) such transferee
shall agree to be subject to all restrictions set forth in this Agreement.

 

14



--------------------------------------------------------------------------------



 



2.10 Limitation on Subsequent Registration Rights. After the date of this
Agreement, the Company shall not enter into any agreement with any holder or
prospective holder of any securities of the Company that would grant such holder
rights to include such shares in a registration statement that would reduce the
number of shares includable by the Holders unless consented to by the Holders of
at least fifty-five percent (55%) of the Registrable Securities then
outstanding.
2.11 “Market Stand-Off” Agreement. Each Holder hereby agrees that such Holder
shall not sell, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any Common Stock (or other securities) of the Company
held by such Holder (other than those included in the registration) during the
180-day period following the effective date of the Initial Offering (or such
longer period, not to exceed 18 days after the expiration of the 180-day period,
as the underwriters or the Company shall request in order to facilitate
compliance with NASD Rule 2711); provided, that all officers, directors and
holders of at least one percent (1%) of the Company’s voting securities are
bound by and have entered into similar agreements. The obligations described in
this Section 2.11 shall not apply to a registration relating solely to employee
benefit plans on Form S-1 or Form S-8 or similar forms that may be promulgated
in the future, or a registration relating solely to a transaction on Form S-4 or
similar forms that may be promulgated in the future.
2.12 Agreement to Furnish Information. Each Holder agrees to execute and deliver
such other agreements as may be reasonably requested by the Company or the
underwriter that are consistent with the Holder’s obligations under Section 2.11
or that are necessary to give further effect thereto. In addition, if requested
by the Company or the representative of the underwriters of Common Stock (or
other securities) of the Company, each Holder shall provide, within ten
(10) days of such request, such information as may be required by applicable law
in connection with the completion of any public offering of the Company’s
securities pursuant to a registration statement filed under the Securities Act.
The obligations described in Section 2.11 and this Section 2.12 shall not apply
to a Special Registration Statement. The Company may impose stop-transfer
instructions with respect to the shares of Common Stock (or other securities)
subject to the foregoing restriction until the end of said 180-day period. Each
Holder agrees that any transferee of any shares of Registrable Securities shall
be bound by Sections 2.11 and 2.12. The underwriters of the Company’s stock are
intended third party beneficiaries of Sections 2.11 and 2.12 and shall have the
right, power and authority to enforce the provisions hereof as though they were
a party hereto.
2.13 Rule 144 Reporting. With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the Company
agrees to use its reasonable best efforts to:
(a) make and keep public information available, as those terms are understood
and defined in SEC Rule 144 or any similar or analogous rule promulgated under
the Securities Act, at all times after the effective date of the first
registration filed by the Company for an offering of its securities to the
general public;
(b) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

 

15



--------------------------------------------------------------------------------



 



(c) so long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request: a written statement by the Company as to its compliance
with the reporting requirements of said Rule 144 of the Securities Act, and of
the Exchange Act (at any time after it has become subject to such reporting
requirements); a copy of the most recent annual or quarterly report of the
Company filed with the Commission; and such other reports and documents as a
Holder may reasonably request in connection with availing itself of any rule or
regulation of the SEC allowing it to sell any such securities without
registration.
2.14 Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Section 2.2, Section 2.3, or Section 2.4 hereof shall terminate upon the
earlier of: (i) the date three (3) years following an initial public offering
that results in the automatic conversion of all outstanding shares of Preferred
Stock; or (ii) such time as such Holder, as reflected on the Company’s list of
stockholders, holds less than one percent (1%) of the Company’s outstanding
Common Stock (treating all shares of Preferred Stock on an as converted basis),
the Company has completed its Initial Offering and all Registrable Securities of
the Company issuable or issued upon conversion of the Shares held by and
issuable to such Holder (and its affiliates) may be sold pursuant to Rule 144
during any ninety (90) day period. Upon such termination, such shares shall
cease to be “Registrable Securities” hereunder for all purposes.
SECTION 3. COVENANTS OF THE COMPANY.
3.1 Basic Financial Information and Reporting.
(a) The Company will maintain proper books and records of account in accordance
with generally accepted accounting principles consistently applied (except as
noted therein), including all such proper accruals and reserves as shall be
required under generally accepted accounting principles consistently applied.
(b) So long as an Investor holds shares of Preferred Stock or shares of Common
Stock issued upon conversion thereof, the Company shall:
(i) as soon as practicable after the end of each fiscal year of the Company, and
in any event within ninety (90) days thereafter (or such shorter period as
required by the rules and regulations of the Exchange Act for filing the
Company’s annual report on Form 10-K), furnish such Investor a balance sheet of
the Company, as at the end of such fiscal year, and a statement of income and a
statement of cash flows of the Company, for such year, all prepared in
accordance with generally accepted accounting principles consistently applied
(except as noted therein) and setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail. Such financial
statements shall be accompanied by a report and opinion thereon by independent
public accountants of national standing selected by the Company’s Board of
Directors; and
(ii) furnish such Investor, as soon as practicable after the end of the first,
second and third quarterly accounting periods in each fiscal year of the
Company, and in any event within forty-five (45) days thereafter, a balance
sheet of the Company as of the end of each such quarterly period, and a
statement of income and a statement of cash flows of the Company for such period
and for the current fiscal year to date, prepared in accordance with generally
accepted accounting principles consistently applied (except as noted therein),
with the exception that no notes need be attached to such statements and
year-end audit adjustments may not have been made.

 

16



--------------------------------------------------------------------------------



 



(c) The Company will furnish each such Major Investor: (i) at least thirty
(30) days prior to the beginning of each fiscal year an annual budget and
operating plans for such fiscal year (and as soon as available, any subsequent
written revisions thereto); and (ii) as soon as practicable after the end of
each month, and in any event within thirty (30) days thereafter, a balance sheet
of the Company as of the end of each such month, and a statement of income and a
statement of cash flows of the Company for such month and for the current fiscal
year to date, including a comparison to plan figures for such period, prepared
in accordance with generally accepted accounting principles consistently applied
(except as noted thereon), with the exception that no notes need be attached to
such statements and year-end audit adjustments may not have been made.
3.2 Inspection Rights. Each Investor shall have the right to visit and inspect
any of the properties of the Company or any of its subsidiaries, and to discuss
the affairs, finances and accounts of the Company or any of its subsidiaries
with its officers, and to review such information as is reasonably requested,
all with reasonable prior notice and at such reasonable times during normal
business hours and as often as may be reasonably requested; provided, however,
that the Company shall not be obligated under this Section 3.2 with respect to a
competitor of the Company or with respect to information which the Board of
Directors determines in good faith is confidential or attorney-client privileged
and should not, therefore, be disclosed.
3.3 Confidentiality of Records. Each Investor agrees to use at least the same
degree of care as such Investor uses to protect its own confidential information
but in no event less than reasonable due care to keep confidential any
information furnished to such Investor pursuant to Section 3.1 and 3.2 hereof
that the Company identifies as being confidential or proprietary (so long as
such information is not in the public domain), except that such Investor may
disclose such proprietary or confidential information (i) to any partner,
subsidiary or parent of such Investor as long as such partner, subsidiary or
parent is advised of and has agreed to be bound by the confidentiality
provisions of this Section 3.3 or comparable restrictions; (ii) at such time as
it enters the public domain through no fault of such Investor; (iii) that is
communicated to it free of any obligation of confidentiality; (iv) that is
developed by Investor or its agents independently of and without reference to
any confidential information communicated by the Company; or (v) as required by
applicable law.
3.4 Reservation of Common Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the conversion of the Preferred
Stock, all Common Stock issuable from time to time upon such conversion.

 

17



--------------------------------------------------------------------------------



 



3.5 Stock Vesting. Unless otherwise approved by the Board of Directors
(including a representative of the holders of Preferred Stock), all stock
options and other stock equivalents issued after the date of this Agreement to
employees, directors, consultants and other service providers shall be subject
to vesting as follows: (a) twenty-five percent (25%) of such stock shall vest at
the end of the first year following the earlier of the date of issuance or such
person’s services commencement date with the Company, and (b) seventy-five
percent (75%) of such stock shall vest monthly over the remaining three
(3) years. If employees are permitted to purchase (by exercise of an option or
otherwise) unvested shares, the Company shall have the right to repurchase such
unvested shares, and the repurchase option shall provide that upon termination
of service by the stockholder, with or without cause, the Company or its
assignee (to the extent permissible under applicable securities law
qualification) retains the option to repurchase at cost any unvested shares held
by such holder.
3.6 Director and Officer Insurance. As soon as practicable following the Closing
(as defined in the Purchase Agreement), but in no event later then ninety
(90) days thereafter, the Company shall add the Series B Director (as defined in
the Company’s Amended and Restated Certificate as in effect on the date hereof)
to the Company’s director and officer liability insurance policy.
3.7 Proprietary Information and Inventions Agreement. The Company shall require
all employees and consultants to execute and deliver a Proprietary Information
and Inventions Agreement substantially in a form approved by the Company’s
counsel or Board of Directors.
3.8 Assignment of Right of First Refusal. In the event the Company elects not to
exercise any right of first refusal or right of first offer the Company may have
on a proposed transfer of any of the Company’s outstanding capital stock
pursuant to the Company’s charter documents, by contract or otherwise, the
Company shall, unless otherwise prohibited by applicable law, assign such right
of first refusal or right of first offer to each Major Investor. In the event of
such assignment, each Major Investor shall have a right to purchase its pro rata
portion of the capital stock proposed to be transferred. Each Major Investor’s
pro rata portion shall be equal to the product obtained by multiplying (i) the
aggregate number of shares proposed to be transferred by (ii) a fraction, the
numerator of which is the number of shares of Registrable Securities held by
such Major Investor at the time of the proposed transfer and the denominator of
which is the total number of Registrable Securities owned by all Major Investors
at the time of such proposed transfer. Notwithstanding the foregoing, in the
event that this Section 3.8 conflicts with the terms of that certain Amended and
Restated Right of First Refusal by and between the Company and the other parties
thereto of even date herewith (the “Co-Sale Agreement”), the terms of the
Co-Sale Agreement shall govern.
3.9 Directors’ Liability and Indemnification. The Company’s Certificate of
Incorporation and Bylaws shall provide (a) for elimination of the liability of
directors to the maximum extent permitted by law and (b) for indemnification of
directors for acts on behalf of the Company to the maximum extent permitted by
law. In addition, the Company shall enter into and use its reasonable best
efforts to at all times maintain indemnification agreements substantially in the
form attached to the Purchase Agreement as an exhibit with each of its directors
to indemnify such directors to the maximum extent permissible under applicable
law.

 

18



--------------------------------------------------------------------------------



 



3.10 Qualified Small Business. The Company will use reasonable best efforts to
comply with the reporting and recordkeeping requirements of Section 1202 of the
Internal Revenue Code of 1986, as amended (the “Code”), any regulations
promulgated thereunder and any similar state laws and regulations, and agrees
not to repurchase any stock of the Company if such repurchase would cause the
Shares not to so qualify as “Qualified Small Business Stock,” so long as the
Company’s Board of Directors determines that it is in the best interests of and
not unduly burdensome to the Company to comply with the provisions of
Section 1202 of the Code.
3.11 Reimbursement of Board of Director Expenses. The Company shall reimburse
each member of the Company’s Board of Directors for his or her reasonable
out-of-pocket travel costs incurred in attending meetings of the Board of
Directors and other meetings or events attended at the request of and on behalf
of the Company.
3.12 Approval. (a) Without the prior approval of the Board of Directors, the
Company shall not (i) spend more than two hundred fifty thousand dollar
($250,000) on any single item or series of related items, (ii) incur any debt or
guarantee any liability in excess of one hundred thousand dollars ($100,000),
(iii) make any loan, or (iv) enter into any agreement with any party affiliated
with the Company or its officers, directors or stockholders; and (b) without the
prior unanimous approval of the Board of Directors, the Company shall not make
any voluntary petition for bankruptcy or assignment for the benefit of
creditors.
3.13 Termination of Covenants. All covenants of the Company contained in
Section 3 of this Agreement (other than the provisions of Section 3.3, 3.6 and
3.9) shall expire and terminate as to each Investor upon a Qualified Public
Offering.
SECTION 4. RIGHTS OF FIRST REFUSAL.
4.1 Subsequent Offerings. Subject to applicable securities laws, each Major
Investor shall have a right of first refusal to purchase its pro rata share of
all Equity Securities, as defined below, that the Company may, from time to
time, propose to sell and issue after the date of this Agreement, other than the
Equity Securities excluded by Section 4.6 hereof. Each Investor’s pro rata share
is equal to the ratio of (a) the number of shares of the Company’s Common Stock
(including all shares of Common Stock issuable or issued upon conversion of the
Shares or upon the exercise of outstanding warrants or options) of which such
Investor is deemed to be a holder immediately prior to the issuance of such
Equity Securities to (b) the total number of shares of the Company’s outstanding
Common Stock (including all shares of Common Stock issued or issuable upon
conversion of the Shares or upon the exercise of any outstanding warrants or
options) immediately prior to the issuance of the Equity Securities. The term
“Equity Securities” shall mean (i) any Common Stock, Preferred Stock or other
security of the Company, (ii) any security convertible into or exercisable or
exchangeable for, with or without consideration, any Common Stock, Preferred
Stock or other security of the Company (including any option to purchase such a
convertible security), (iii) any security carrying any warrant or right to
subscribe to or purchase any Common Stock, Preferred Stock or other security of
the Company and (iv) any such warrant or right.

 

19



--------------------------------------------------------------------------------



 



4.2 Exercise of Rights. If the Company proposes to issue any Equity Securities,
it shall give each Major Investor written notice of its intention, describing
the Equity Securities, the price and the terms and conditions upon which the
Company proposes to issue the same. Each Major Investor shall have fifteen
(15) days from the giving of such notice to agree to purchase its pro rata share
of the Equity Securities for the price and upon the terms and conditions
specified in the notice by giving written notice to the Company and stating
therein the quantity of Equity Securities to be purchased. Notwithstanding the
foregoing, the Company shall not be required to offer or sell such Equity
Securities to any Major Investor who would cause the Company to be in violation
of applicable federal securities laws by virtue of such offer or sale.
4.3 Issuance of Equity Securities to Other Persons. If not all of the Major
Investors elect to purchase their pro rata share of the Equity Securities, then
the Company shall promptly notify in writing the Major Investors who do so elect
and shall offer such Major Investors the right to acquire such unsubscribed
shares on a pro rata basis. The Major Investors shall have five (5) days after
receipt of such notice to notify the Company of its election to purchase all or
a portion thereof of the unsubscribed shares. The Company shall have ninety
(90) days thereafter to sell the Equity Securities in respect of which the Major
Investor’s rights were not exercised, at a price not lower and upon general
terms and conditions not materially more favorable to the purchasers thereof
than specified in the Company’s notice to the Major Investors pursuant to
Section 4.2 hereof. If the Company has not sold such Equity Securities within
ninety (90) days of the notice provided pursuant to Section 4.2, the Company
shall not thereafter issue or sell any Equity Securities, without first offering
such securities to the Major Investors in the manner provided above.
4.4 Termination and Waiver of Rights of First Refusal. The rights of first
refusal established by this Section 4 shall not apply to, and shall terminate
upon a Qualified Public Offering. Notwithstanding Section 5.5 hereof, the rights
of first refusal established by this Section 4 may be amended, or any provision
waived with and only with the written consent of the Company and the Major
Investors holding at least fifty-five percent (55%) of the Registrable
Securities held by all Major Investors.
4.5 Assignment of Rights of First Refusal. The rights of first refusal of each
Major Investor under this Section 4 may be assigned to the same parties and
subject to the same restrictions as any transfer of registration rights pursuant
to Section 2.9.
4.6 Excluded Securities. The rights of first refusal established by this
Section 4 shall have no application to any of the following Equity Securities:
(a) up to an aggregate of 6,548,000 shares (provided, however, that such number
shall be increased to reflect any shares of Common Stock (i) not actually issued
pursuant to the rights, agreements, option or warrants (“Unexercised Options”)
as a result of the termination of such Unexercised Options or (ii) reacquired by
the Company from employees, directors or consultants at cost (or the lesser of
cost or fair market value) pursuant to agreements which permit the Company to
repurchase such shares upon termination of services to the Company) of Common
Stock and/or options, warrants or other Common Stock purchase rights and the
Common Stock issued pursuant to such options, warrants or other rights (as
adjusted for any stock dividends, combinations, splits, recapitalizations and
the like after the date hereof) previously issued or to be issued after the date
hereof to employees, officers or directors of, or consultants or advisors to,
the Company or any subsidiary pursuant to (x) the 2007 Stock Incentive Plan of
the Company or (y) stock purchase or stock option plans or other arrangements
that are approved by the Board of Directors (including at least a majority of
the Preferred Directors (as defined in the Company’s Amended and Restated
Certificate of Incorporation as in effect on the date hereof)) (the “Option
Pool”);

 

20



--------------------------------------------------------------------------------



 



(b) stock issued or issuable pursuant to any rights or agreements, options,
warrants or convertible securities outstanding as of the date of this Agreement;
and stock issued pursuant to any such rights or agreements granted after the
date of this Agreement, so long as the rights of first refusal established by
this Section 4 were complied with, waived, or were inapplicable pursuant to any
provision of this Section 4.6 with respect to the initial sale or grant by the
Company of such rights or agreements;
(c) any Equity Securities issued for consideration other than cash pursuant to a
merger, consolidation, acquisition, strategic alliance or similar business
combination approved by the Board of Directors (including at least a majority of
the Preferred Directors);
(d) any Equity Securities actually issued in connection with any stock split,
stock dividend or recapitalization by the Company;
(e) Equity Securities issued to third-party service providers in exchange for or
as partial consideration for services rendered to the Company;
(f) any Equity Securities issued pursuant to any equipment loan or leasing
arrangement, real property leasing arrangement, or debt financing from a bank or
similar financial or lending institution approved by the Board of Directors
(including at least a majority of the Preferred Directors);
(g) any Equity Securities that are issued by the Company pursuant to a
registration statement filed under the Securities Act;
(h) any Equity Securities issued in connection with strategic transactions
involving the Company and other entities, including, without limitation
(i) joint ventures, manufacturing, marketing or distribution arrangements or
(ii) technology transfer or development arrangements; provided that the issuance
of shares therein has been approved by the Company’s Board of Directors
(including at least a majority of the Preferred Directors); and
(i) any Equity Securities, issued or issuable hereafter that are (i) approved by
a majority of the Board (including at least a majority of the Preferred
Directors), and (ii) approved by the vote of the holders of at least fifty-five
percent (55%) of the Preferred Stock, voting together as a single class.
Notwithstanding the foregoing, if the Company shall issue any shares of Common
Stock and/or options, warrants or other Common Stock purchase rights to
employees, officers or directors of, or consultants or advisors to, the Company
or any subsidiary in excess of the Option Pool after the date hereof without the
approval of the holders of at least fifty-five percent (55%) of the shares of
Preferred Stock then outstanding (including a majority of the shares of Series B
Preferred then outstanding), then such shares shall be subject to a right of
first refusal by the Major Investors in accordance with this Section 4.

 

21



--------------------------------------------------------------------------------



 



SECTION 5. MISCELLANEOUS.
5.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California in all respects as such laws are applied to
agreements among California residents entered into and to be performed entirely
within California, without reference to conflicts of laws or principles thereof.
The parties agree that any action brought by either party under or in relation
to this Agreement, including without limitation to interpret or enforce any
provision of this Agreement, shall be brought in, and each party agrees to and
does hereby submit to the jurisdiction and venue of, any state or federal court
located in the County of Santa Clara, California.
5.2 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties hereto and their respective successors, assigns, heirs, executors, and
administrators and shall inure to the benefit of and be enforceable by each
person who shall be a holder of Registrable Securities from time to time;
provided, however, that prior to the receipt by the Company of adequate written
notice of the transfer of any Registrable Securities specifying the full name
and address of the transferee, the Company may deem and treat the person listed
as the holder of such shares in its records as the absolute owner and holder of
such shares for all purposes, including the payment of dividends or any
redemption price.
5.3 Entire Agreement. This Agreement, the Exhibits and Schedules hereto, the
Purchase Agreement and the other documents delivered pursuant thereto constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and supersedes in its entirety the Prior Agreement, which
shall have no further force or effect. No party shall be liable or bound to any
other in any manner by any oral or written representations, warranties,
covenants and agreements except as specifically set forth herein and therein.
Each party expressly represents and warrants that it is not relying on any oral
or written representations, warranties, covenants or agreements outside of this
Agreement.
5.4 Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.
5.5 Amendment and Waiver.
(a) Except as otherwise expressly provided, this Agreement may be amended or
modified, and the obligations of the Company and the rights of the Holders under
this Agreement may be waived, only upon the written consent of the Company and
the holders of at least fifty-five percent (55%) of the then-outstanding
Registrable Securities.
(b) For the purposes of determining the number of Holders or Investors entitled
to vote or exercise any rights hereunder, the Company shall be entitled to rely
solely on the list of record holders of its stock as maintained by or on behalf
of the Company.

 

22



--------------------------------------------------------------------------------



 



5.6 Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power, or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement shall impair any such right,
power, or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of any similar breach,
default or noncompliance thereafter occurring. It is further agreed that any
waiver, permit, consent, or approval of any kind or character on any party’s
part of any breach, default or noncompliance under the Agreement or any waiver
on such party’s part of any provisions or conditions of this Agreement must be
in writing and shall be effective only to the extent specifically set forth in
such writing. All remedies, either under this Agreement, by law, or otherwise
afforded to any party, shall be cumulative and not alternative.
5.7 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient; if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the party
to be notified at the address as set forth on the signature pages hereof or
Exhibit A hereto or at such other address or electronic mail address as such
party may designate by ten (10) days advance written notice to the other parties
hereto.
5.8 Attorneys’ Fees. In the event that any suit or action is instituted under or
in relation to this Agreement, including without limitation to enforce any
provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
5.9 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
5.10 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.
5.11 Aggregation of Stock. All shares of Registrable Securities held or acquired
by affiliated entities or persons or persons or entities under common management
or control shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.
5.12 Pronouns. All pronouns contained herein, and any variations thereof, shall
be deemed to refer to the masculine, feminine or neutral, singular or plural, as
to the identity of the parties hereto may require.
5.13 Termination. This Agreement shall terminate and be of no further force or
effect upon the earlier of (i) an Acquisition or (ii) the date three (3) years
following the Closing of a Qualified Public Offering.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

23



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have executed this Amended and Restated
Investor Rights Agreement as of the date set forth in the first paragraph
hereof.

                              COMPANY:       INVESTORS:    
 
                            LendingClub Corporation       Norwest Venture
Partners X, LP                     By:   Genesis VC Partners X, LLC,
its General Partner    
 
                            By:   /s/ Renaud Laplanche                          
                   
 
  Name:   Renaud Laplanche                         Title:   President and CEO  
    By:   /s/ Jeffrey Crowe                              
 
                  Name:   Jeffrey Crowe    
 
                  Title:   General Partner    
 
                                            Canaan VII L.P.                    
By:   Canaan Partners VII LLC    
 
                                            By:   /s/ Deepak Kamra              
               
 
                  Name:   Deepak Kamra    
 
                  Title:   Member/Manager    
 
                                            Morgenthaler Ventures IX, L.P.      
              By:   Morgenthaler Management Partners IX, LLC,
Its Managing Partner    
 
                                            By:   /s/ Gary R. Little            
                 
 
                  Name:   Gary R. Little    
 
                  Title:   Member    
 
                                            Daniel Ciporin    
 
                           
 
              By:   /s/ Daniel Ciporin                               
 
                  Name:   Daniel Ciporin    
 
                  Title:   Venture Partner     
 
                                            Sagax Development Corp.    
 
                           
 
              By:                                      
 
                  Name:        
 
                  Title:        

Signature Page to
Amended and Restated Investor Rights Agreement

 

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have executed this Amended and Restated
Investor Rights Agreement as of the date set forth in the first paragraph
hereof.

                  INVESTORS:    
 
                Bay Partners XI, L.P.

By Bay Management Company XI, LLC,
General Partner
   
 
           
 
  By:   /s/ Salil Deshpande
 
   
 
      Salil Deshpande, Manager    
 
                Bay Partners XI Parallel Fund, L.P.

By Bay Management Company XI, LLC,
General Partner
   
 
           
 
  By:   /s/ Salil Deshpande
 
   
 
      Salil Deshpande, Manager    

Signature Page to
Amended and Restated Investor Rights Agreement

 

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have executed this Amended and Restated
Investor Rights Agreement as of the date set forth in the first paragraph
hereof.

                      INVESTOR(S):    
 
                    Pierre Latecoere    
 
                    By:   /s/ Pierre Latecoere                  
 
      Name:   Pierre Latecoere    
 
      Title:        

Signature Page to
Amended and Restated Investor Rights Agreement

 

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have executed this Amended and Restated
Investor Rights Agreement as of the date set forth in the first paragraph
hereof.

                      INVESTOR(S):    
 
                              Name    
 
               
 
  By:                          
 
      Name:        
 
      Title:        

Signature Page to
Amended and Restated Investor Rights Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE OF INVESTORS
Norwest Venture Partners X, LP
Canaan VII L.P.
Morgenthaler Ventures, IX, LP
Bay Partners XI, L.P.
Bay Partners XI Parallel Fund, L.P.
Daniel Ciporin
Sagax Development Corp.
Michael Thomas
Jon Medved
Wilmont Living Trust
F&W Investments II LLC — Series 2008
Eric di Benedetto
Pierre Latecoere
Andrew J. Kurman
Bartek Ringwelski
The Scott and Lori Langmack Family Trust
SCHEDULE OF INVESTORS

 

 